Citation Nr: 1523805	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-31 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for lumbar spine disability. 

3.  Entitlement to service connection for right shoulder arthritis disability.

4.  Entitlement to service connection for bilateral elbow disability.

5.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in April 2014, and a transcript of the hearing is associated with his claims folder.  


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed cervical spine arthritis and degenerative disc disease which was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service.  

2..  The Veteran has a currently diagnosed lumbosacral spine arthritis and degenerative disc disease which was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service.  

3.  The Veteran has a currently diagnosed right shoulder arthritis which was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service.  

4.  The Veteran has a currently diagnosed bilateral epicondylitis of the elbows which was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service.  

5.  The Veteran has a currently diagnosed bilateral knee chondromalacia patella which was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

2.  The criteria for service connection for lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

3.  The criteria for service connection for right shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

4.  The criteria for service connection for bilateral elbow disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

5.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in July 2010 and August 2011 letters.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical examinations and/or medical opinions in March and July 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations and/or medical opinions are collectively adequate, as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain disabilities due to undiagnosed illness under 38 C.F.R. § 3.317.  Arthritis and disc disease are not included.

The evidence shows currently diagnosed cervical spine arthritis and degenerative disc disease, lumbosacral spine arthritis and degenerative disc disease, right shoulder arthritis, postoperative, bilateral elbow epicondylitis, and bilateral knee chondromalacia patella.  Because the Veteran has known clinical diagnoses to account for his complaints, as reflected by the 2011 VA examination reports, the provisions of 38 C.F.R. § 3.317 are of no benefit to him in this case, even though his discharge certificate shows that he had service in Southwest Asia during the Persian Gulf War, qualifying him for application of 38 C.F.R. § 3.317.  However, direct and presumptive service connection are also for consideration.  

The Veteran testified in April 2014 that he would have received vaccinations in Riyadh and that less than a week later, he developed a skin rash.  He also stated in October 2013 that he had never had any joint pain or arthritis until after the Anthrax shot.  

His service discharge certificate shows 2 months, 24 days of foreign service and the awards of Kuwait Liberation Medals from Kuwait and Saudi Arabia.  Service examinations in service were normal, including in November 1991, after a January 1991 treatment record for complaints of bumps on the Veteran's body, and a finding of multiple insect bites to the arms, assessed as bed bug bites or insect bites to the arms.  There are complaints shown in the Veteran's service treatment records of right shoulder pain evaluated from January to April 1992.  In January 1992, the Veteran complained of right shoulder pain for 1 1/2 weeks, especially after finishing work, and he had mild tenderness over the medial deltoid insertion.  Deltoid tendonitis was assessed then and again in February 1992.  On service evaluation in April 1992, it was indicated to have resolved.  

No post-service treatment records prior to May 2003 showing any relevant complaints or diagnoses have been received.  A November 2003 private medical record indicates that the Veteran had been diagnosed with a pinched nerve at C5-C6 about a year prior.  In March 2005, a history of neck discomfort from an injury at work some time back was reported.  In August 2005, a history of C5-6 spondylosis with degenerative disc disease was reported.  In February 2006, there was an impression of cervical spine spondylosis and degenerative disc disease.

On private evaluation in May 2006 for complaints of left knee pain for 2 weeks following an injury in bed, the assessment was pre-patellar bursitis with ligamentous injury.  A private left knee MRI in June 2006 showed mild lateral subluxation of the patella.  This was after the Veteran reported catching his leg in sheets and twisting it about 6 weeks prior. 

On private evaluation in October 2008, lateral epicondylitis was assessed after the Veteran complained of right elbow pain and reported that he worked at Chrysler and had a job where he gripped something all day long.  Lumbar disc disease was found in a February 2009 private radiographic study.  This was after a 1 year history of right sided buttock and leg pain was reported earlier that month.  In May 2009, it was reported that the Veteran had recently had an L4-S1 discectomy.  

On VA examination in March 2011, the Veteran detailed the onset of right shoulder problems as possibly in 1989.  He reported that in service, he injured his right shoulder pushing support equipment for aircraft repair at Grissom Air Force Base, and being seen for right shoulder strain and given a sling and ibuprofen.  He reported intermittent flares since then.  He reported a sudden severe pain and a pop when reaching overhead in August 2010, and then an MRI revealed a rotator cuff tear with bone spurs.  He reported that 48 hours after receiving an Anthrax vaccine, he developed fever, rash, sore elbows, and general weakness.  He was seen at the base clinic, where bedbugs bites were diagnosed and treated with Calamine lotion.  (The assessment of bed bug bites is shown in a January 1991 service treatment record, without any complaints of elbow problems.  Instead, there were crusty areas on the Veteran's left upper arm.)  The Veteran also reported experiencing medial patellar soreness to both knees about 2 weeks after an Anthrax vaccine, and that it had improved.  He reported the onset of neck complaints as possibly in 1995.  He reported surgery in 1998 to remove arthritic neck spurs.  

The diagnoses were cervical spine degenerative arthritis; residuals of a partial discectomy at L5; residuals of right shoulder arthroscopic surgery/right shoulder acromioclavicular joint degenerative arthritis; bilateral medial elbow epicondylitis; and bilateral knee chondromalacia patella.  The examiner opined that the Veteran's neck and lumbar spine problems began after service, noting that service treatment records were silent for a spine condition during service.  The examiner opined that the Veteran's bilateral chondromalacia patella were caused or aggravated by extensive running and walking required by service.  The Veteran had advise her that his bilateral knee pain began during his deployment to Saudi Arabia, about 2 weeks after an Anthrax injection, and continued throughout his service.  The examiner indicated that he had experienced pain in his knees and elbow within 48 hours of his in-service Anthrax injection, but that there had been no recurrence.   

The RO sent the file for review by the VA examiner in July 2011.  It asked the examiner to review the Veteran's service treatment records as well as his private medical records and a private examination.  It noted that the Veteran's service treatment records showed no treatment, complaints, or diagnoses of any knee or elbow injuries.  It noted that private records showed right elbow complaints began in October 2008, and that no complaints for the left elbow were shown.  It noted that the previous examination stated that the Veteran's chondromalacia patella would be due to running and walking in service.  It noted, however, that the Veteran had no complaints of his knees until at least 2006.  The examiner was asked to clarify whether the Veteran had chondromalacia patella and to state its etiology.  The examiner was also asked to provide an opinion as to whether the Veteran's current right shoulder arthritis status post rotator cuff tear was due to or caused by the tendinitis he suffered in service.      

In July 2011, the VA examiner indicated that the Veteran had reported the gradual onset of bilateral elbow pain shortly after service discharge.  He had started working at Chrysler in March 1994, where he worked production requiring repetitive arm movement, and that he was right handed.  He had had 2 cortisone shots to the elbow, with the last one being in 2009.  The examiner indicated that the Veteran had tenderness of his medial epicondyles, right greater than left.  The examiner indicated that the Veteran's bilateral medial epicondylitis is an overuse inflammation caused by the work he was doing.  Therefore, it was less likely than not caused by or related to his in-service Anthrax vaccine.  His current right shoulder condition was less likely than not caused by or a result of the right deltoid tendonitis from service.  His service treatment records had noted that it resolved by April 1992, and although he reported achiness over the years, he did not seek treatment again until he felt his right shoulder pop while reaching overhead in September 2010.  Then, he had a rotator cuff repair.  As for the Veteran's bilateral chondromalacia patella, while the Veteran had reportedly experienced bilateral knee pain shortly after an Anthrax injection in service, the examiner indicated that there was no nexus between the Veteran's bilateral chondromalacia patella and his service.  The record was significant only for left knee strain in 2006 which resolved.  Chondromalacia usually results from the thinning of subpatellar cartilage.

Based on the evidence, the Board finds that service connection is not warranted for any of the disabilities currently diagnosed, as they were not manifest in service or to a degree of 10 percent within 1 year of separation (for arthritis), and are unrelated to any incident of service.  

First, there were no cervical spine problems shown or claimed in service or within 1 year of separation, and the preponderance of the evidence indicates that the Veteran's current cervical spine arthritis and degenerative disc disease was manifest in about 2002, after a post-service work injury.  No evidence relates it to service.  

Next, for the Veteran's lumbosacral spine disability, there are no lumbosacral spine problems shown or claimed in service or within 1 year of separation, and the preponderance of the evidence indicates that the Veteran's current lumbosacral spine arthritis and degenerative disc disease was manifest in about 2008.  No evidence relates it to service.  

Next, for the right shoulder disability, the preponderance of the evidence shows that the Veteran had a rotator cuff injury associated with reaching overhead in August 2010, and that he has had surgery for his right shoulder since then, and right shoulder arthritis.  The VA examiner indicated in July 2011 that the Veteran's current right shoulder disorder was less likely than not caused by or a result of the right deltoid tendonitis from service, with the reasons being that his service treatment records noted that it had resolved by April 1992 and that he did not seek treatment again until he felt his right shoulder pop while reaching overhead in September 2010, when a rotator cuff injury was found.  In the interim, he had had no treatment and he had been normal on service examination and had a normal musculoskeletal evaluation in July 2004, with no mention of right shoulder problems at the time.  

Next, for the Veteran's bilateral elbow epicondylitis, the preponderance of the evidence indicates that this was not manifest in service or to a degree of 10 percent within 1 year of separation and that it is unrelated to any incident of service.  First, there were no elbow complaints in service and the Veteran's elbows were normal on service examinations.  Additionally, the preponderance of the evidence indicates that the Veteran's bilateral elbow epicondylitis was first manifest many years after service.  A musculoskeletal evaluation had been normal in July 2004, with no elbow complaints voiced, and the first treatment for elbow problems was in October 2008, when the Veteran reported working at Chrysler where he gripped something all day long.  While he might have had pain in his elbows within 48 hours of an in-service Anthrax injection, he told the VA examiner in March 2011 that he had had no recurrence, and the examiner indicated that only transient arthralgia and myalgia had been associated with Anthrax vaccination.  Also, the VA examiner indicated in July 2011 that the Veteran's epicondylitis was an overuse inflammation caused by the work he was doing at the time and therefore it was less likely than not that it was caused by or related to his in-service Anthrax vaccine.  

Next, for the Veteran's bilateral chondromalacia patella disability, this was not shown in service or within 1 year of separation.  To the contrary, service treatment records are silent for it and his knees were normal on service examinations.  Furthermore, the preponderance of the evidence indicates that it is unrelated to service.  While the VA examiner related it to extensive running and walking required by service in March 2011, the examiner had relied on the Veteran's history that bilateral knee pain began during deployment to Saudi Arabia and continued throughout service, which is undermined by the silence of his service treatment records and his normal service examinations.  The examiner later was informed that the Veteran's service treatment records were silent for reference to knee problems, and that the Veteran had no complaints regarding his knees prior to 2006.  After being informed of this and reviewing and considering matters further, she opined that there was no nexus between his bilateral chondromalacia patella and any incident of service.  This opinion is considered more probative as it is based on a more accurate and complete review of the record than the prior opinion she rendered.  The examiner considered the longitudinal record more carefully, noting that the record was significant only for 1 episode of left knee strain in 2006, and that it had resolved.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).

While the Veteran may feel that some or all of his disabilities are related to service, including through an in-service Anthrax vaccine, as reflected in part by his February and October 2013 and April 2014 statements, his opinions are not competent evidence on these complex medical matters.  Instead, medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran also indicated in October 2013 that doctors had said that his degenerative neck and back problems are from Anthrax shots, but none of the medical records he has submitted indicate that any of the disabilities at issue are related to in-service Anthrax shots or any other incident of service, and when he was asked in July 2010, he indicated that he had no other evidence to submit.  There is reference in a May 2010 medical record to the Veteran reporting that he had had various tendonitis and back problems since an Anthrax vaccine in service, but no medical opinion relating any of his problems to an Anthrax vaccine.  To the contrary, the VA examiner indicated in March 2011 that only transient arthralgia and myalgia have been associated with Anthrax vaccines.   The Veteran's statement as to what doctors have opined is not accepted for these reasons.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for cervical spine disability is denied. 

Service connection for lumbosacral spine disability is denied.

Service connection for right shoulder disability is denied. 

Service connection for bilateral elbow disability is denied. 

Service connection for bilateral knee disability is denied.



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


